—Order insofar asit sets aside the verdict in favor of the executors of Euphemia Davis reversed on the law and facts, with costs, and verdict reinstated; order insofar as it sets aside the verdict for Eleanor Davis and grants a new trial, affirmed without costs. See memorandum filed in companion case of Meierer v. Davis (6 A D 2d 988). All concur. (Appeal from an order of Niagara Trial Term setting aside the verdict of a jury against defendants and in favor of plaintiffs and granting a new trial in an automobile negligence action.) Present — McCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.